DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  claims 14 recites “0.063 ea/cm3” the number 3 in this expression should be an exponent.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 refers to “a silicon melt” in line 2, however, claims 11 later recites “in silicon melt” in line 3. It is unclear if these are the same silicon melts or different silicon melts.

Claim 11 recites “controlling a rate of increase in the MGP to be in the range of 3.5 mm/hr to 6.5 mm/hr”, however what the MGP is moving relative to is unclear, such as the MGP could be increasing relative to a liquid level which also move during processing, a crystal being pulled or a stationary object.

Claims 12-16 are rejected as being dependent on a rejected claim.

Claims 13 and 15-16 recite “controlling the MGP such that the rate of increase in the MGP to be 0 when a solidification rate of the silicon melt contained in the crucible exceeds 40%”. However, claim 11, from which claims 13 and 15-16 depend, recites “a rate of increase in the MGP to be in the range of 3.5 mm/hr to 6.5 mm/hr at a solidification rate of the silicon melt accommodated in a crucible of 40% or less”. It is unclear if the limitations of claims 13 and 15-16 recites that step three can have alternative solidification rates or if step three includes two steps, one where 40% or less of the melt is remaining where the MGP moves and another step where 40% or more of the melt is present where the MGP motion is stopped.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 11-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 8-9 of U.S. Patent No. 10,435,809. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim 11 and claim 6 of US Patent No. 10,435,809 both require growing a single crystal ingot, forming a magnetic field, forming a magnetic field in a horizontal direction in silicon melt in which the single crystal ingot is grown in the first step and positioning a maximum gauss position (MGP) of the magnetic field formed in the second step so as to be positioned at 150 mm or more above the silicon melt interface, and controlling a rate of increase in the MGP to be in the range of 3.5 mm/hr to 6.5 mm/hr at a solidification rate of the silicon melt accommodated in a crucible of 40% or less.
Claim 12 of the instant application corresponds to claim 8 of U.S. Patent No. 10,435,809.
Claim 14 of the instant application corresponds to claim 9 of U.S. Patent No. 10,435,809.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. US 2008/0060572 (US’572) in view of Ohkubo US2008/0302294 (US’294).

Regarding claim 13, US’572 teaches a magnetic field applied pulling method for pulling a silicon single crystal. A silicon melt is stored in a quartz crucible provided in a chamber. A horizontal magnetic field generated by a pair of exciting coils disposed so as to interpose the chamber is applied to the silicon melt. A seed crystal provided to the lower end of a wire cable is immersed in the silicon melt, and a silicon single crystal ingot is grown beneath the seed crystal elevated by pulling the wire cable while rotating the wire cable. The exciting coils are placed outside the chamber such that the centers of the exciting coils in a vertical direction are positioned upper than the surface of the silicon melt (forming a magnetic field in a horizontal direction in silicon melt in which the single crystal ingot is grown… above the silicon melt interface). A distance D of the vertical center of each exciting coil from the surface level of the silicon melt satisfies 0≤D≤10L where L denotes the depth of the silicon melt when the pulling of the silicon single crystal ingot is started (positioning a maximum gauss position (MGP) of the magnetic field formed in the second step so as to be positioned above the silicon melt interface, and controlling the MGP such that the rate of increase in the MGP to be 0 when a solidification rate of the silicon melt contained in the crucible exceeds 40%). Therefore, US’572 teaches a method for growing a single crystal ingot, comprising: a first step of growing a single crystal ingot from a silicon melt interface; a second step of forming a magnetic field in a horizontal direction in silicon melt in which the single crystal ingot is grown in the first step; and a third step of positioning a maximum gauss position (MGP) of the magnetic field formed in the second step so as to be positioned at 150 mm or more above the silicon melt interface, and controlling the MGP such that the rate of increase in the MGP to be 0.

US’572 does not teaches the magnetic field positioned at 150 mm or more above the silicon melt interface, wherein the third step comprises controlling the MGP in order to maintain an Oi deviation (stdev) in a horizontal cross-section of the single crystal ingot to 0.04 ppma or less.

However, US’572 further teaches a silicon crystal contains impurities. For example, the impurities in the silicon crystal are caused by dopants such as boron or phosphorous which are intentionally doped in the silicon melt so as to control the resistivity, or by oxygen which is eluted from the wall of the quartz crucible and is mixed in the silicon melt dung the crystal pulling. Those impurities affect the quality of silicon wafers sliced from the silicon single crystal ingot, and therefore must be controlled appropriately. Especially, it is important to homogenize radial distribution of impurity concentration in order to homogenize the in-plane distribution of the impurities in the wafer (para. 4). In this magnetic filed applied pulling method for pulling a silicon single crystal, by the use of the above-described exciting coils, it is possible to reduce the decreasing rate of strength of the magnetic filed which is proportional to the distance in upper or lower direction from the vertical centers A of exciting coils showing highest Oi deviation (stdev) in a horizontal cross-section of the single crystal ingot) should be controlled to achieve a homogenize in-plane distribution of the impurities in the wafer formed from the grown crystal to control the electrical properties of the wafer to be the same throughout the wafer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’572 to include wherein the third step comprises controlling the MGP in order to maintain an Oi deviation (stdev) in a horizontal cross-section of the single crystal ingot to 0.04 ppma or less because US’572 teaches that the distribution of oxygen throughout the crystal (Oi deviation (stdev) in a horizontal cross-section of the single crystal ingot) should be controlled to achieve a homogenize in-plane distribution of the impurities in the wafer formed from the grown crystal to control the electrical properties of the wafer to be the 

US’572 does not teaches the magnetic field positioned at 150 mm or more above the silicon melt interface.

US’294 teaches the present invention relates to a manufacturing method for single crystals using the Czochralski process (hereinafter, referred to as the CZ process) and in particular to a method for manufacturing silicon single crystals by using the MCZ process in which a horizontal magnetic field is applied to a silicon melt during pulling of the single crystal (para. 2). US’294 further teaches that conventional crucibles for producing a 300mm single crystal ingot includes a crucible with a melt depth that can be changed by at least 600mm during pulling of an ingot (para. 4-19). Since US’572 teaches a distance D of the vertical center of each exciting coil from the surface level of the silicon melt satisfies 0≤D≤10L where L denotes the depth of the silicon melt when the pulling of the silicon single crystal ingot is started, the process of US’572 using a conventional crucible of US’294 would include a distance D of up to 6000mm, which is within applicants claimed range of 150mm or more.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to select applicants claimed range of the magnetic field positioned at 150 mm or more above the silicon melt interface because US’572 teaches a distance D of the vertical center of each exciting coil from the surface level of the silicon melt satisfies 0≤D≤10L where L denotes the depth of the silicon melt when the pulling of the prima facie case of obviousness exists, see MPEP 2144.05.

Regarding claim 15, US’572 teaches a magnetic field applied pulling method for pulling a silicon single crystal. A silicon melt is stored in a quartz crucible provided in a chamber. A horizontal magnetic field generated by a pair of exciting coils disposed so as to interpose the chamber is applied to the silicon melt. A seed crystal provided to the lower end of a wire cable is immersed in the silicon melt, and a silicon single crystal ingot is grown beneath the seed crystal elevated by pulling the wire cable while rotating the wire cable. The exciting coils are placed outside the chamber such that the centers of the exciting coils in a vertical direction are positioned upper than the surface of the silicon melt (forming a magnetic field in a horizontal direction in silicon melt in which the single crystal ingot is grown… above the silicon melt interface). A distance D of the vertical center of each exciting coil from the surface level of the silicon melt satisfies 0≤D≤10L where L denotes the depth of the silicon melt when the pulling of the silicon single crystal ingot is started (positioning a maximum gauss position (MGP) of the magnetic field formed in the second step so as to be positioned above the silicon melt interface, and controlling the MGP such that the rate of increase in the MGP to be 0 when a solidification rate of the silicon melt contained in the crucible exceeds 40%). Therefore, US’572 teaches a method for growing a single crystal ingot, comprising: a first step of growing a single crystal ingot from a silicon melt interface; a second step of forming a magnetic field in a horizontal direction in silicon melt in which the single crystal ingot is grown in the first step; and a third step of positioning a maximum gauss position (MGP) of the magnetic field formed in the second step so as to be positioned at 150 mm or more above the silicon melt interface, and controlling the MGP such that the rate of increase in the MGP to be 0.

US’572 does not teaches the magnetic field positioned at 150 mm or more above the silicon melt interface, wherein the third step comprises controlling the MGP in order to maintain a BMD deviation (stdev of Log BMD) in a horizontal cross-section of the single crystal ingot to 0.063 ea/cm3 or less.

However, US’572 further teaches a silicon crystal contains impurities. For example, the impurities in the silicon crystal are caused by dopants such as boron or phosphorous which are intentionally doped in the silicon melt so as to control the resistivity, or by oxygen which is eluted from the wall of the quartz crucible and is mixed in the silicon melt dung the crystal pulling. Those impurities affect the quality of silicon wafers sliced from the silicon single crystal ingot, and therefore must be controlled appropriately. Especially, it is important to homogenize radial distribution of impurity concentration in order to homogenize the in-plane distribution of the impurities in the wafer (para. 4). In Voronkov's theory, in order to grow a high purity silicon single crystal ingot 25 containing only a small number of defects where V (mm/minute) denotes the pulling rate of the silicon single crystal, and G (° C./mm) denotes a thermal gradient in 2/minute°C.) is controlled. Therefore, US’572 teaches that the distribution of defects throughout the crystal (BMD deviation (stdev of Log BMD)) should be controlled to achieve minimal and homogenize in-plane distribution of the defects in the wafer formed from the grown crystal to control the electrical properties of the wafer to be the same throughout the wafer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’572 to include wherein the third step comprises controlling the MGP in order to maintain a BMD deviation (stdev of Log BMD) in a horizontal cross-section of the single crystal ingot to 0.063 ea/cm3 or less because US’572 teaches that the distribution of defects throughout the crystal (BMD deviation (stdev of Log BMD)) should be controlled to achieve minimal and homogenize in-plane distribution of the defects in the wafer formed from the grown crystal to control the electrical properties of the wafer to be the same throughout the wafer and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

US’572 does not teaches the magnetic field positioned at 150 mm or more above the silicon melt interface.

US’294 teaches the present invention relates to a manufacturing method for single crystals using the Czochralski process (hereinafter, referred to as the CZ process) and in particular to a method for manufacturing silicon single crystals by using 


It would have been obvious to one of ordinary skill in the art at the time the invention was made to select applicants claimed range of the magnetic field positioned at 150 mm or more above the silicon melt interface because US’572 teaches a distance D of the vertical center of each exciting coil from the surface level of the silicon melt satisfies 0≤D≤10L where L denotes the depth of the silicon melt when the pulling of the silicon single crystal ingot is started and the process of US’572 using a conventional crucible of US’294 would include a distance D of up to 6000mm, and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A), and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Regarding claim 16, US’572 teaches a magnetic field applied pulling method for pulling a silicon single crystal. A silicon melt is stored in a quartz crucible provided in a chamber. A horizontal magnetic field generated by a pair of exciting coils disposed so silicon single crystal ingot is grown beneath the seed crystal elevated by pulling the wire cable while rotating the wire cable. The exciting coils are placed outside the chamber such that the centers of the exciting coils in a vertical direction are positioned upper than the surface of the silicon melt (forming a magnetic field in a horizontal direction in silicon melt in which the single crystal ingot is grown… above the silicon melt interface). A distance D of the vertical center of each exciting coil from the surface level of the silicon melt satisfies 0≤D≤10L where L denotes the depth of the silicon melt when the pulling of the silicon single crystal ingot is started (positioning a maximum gauss position (MGP) of the magnetic field formed in the second step so as to be positioned above the silicon melt interface, and controlling the MGP such that the rate of increase in the MGP to be 0 when a solidification rate of the silicon melt contained in the crucible exceeds 40%). Therefore, US’572 teaches a method for growing a single crystal ingot, comprising: a first step of growing a single crystal ingot from a silicon melt interface; a second step of forming a magnetic field in a horizontal direction in silicon melt in which the single crystal ingot is grown in the first step; and a third step of positioning a maximum gauss position (MGP) of the magnetic field formed in the second step so as to be positioned at 150 mm or more above the silicon melt interface, and controlling the MGP such that the rate of increase in the MGP to be 0.

US’572 does not teaches the magnetic field positioned at 150 mm or more above the silicon melt interface.


US’294 teaches the present invention relates to a manufacturing method for single crystals using the Czochralski process (hereinafter, referred to as the CZ process) and in particular to a method for manufacturing silicon single crystals by using the MCZ process in which a horizontal magnetic field is applied to a silicon melt during pulling of the single crystal (para. 2). US’294 further teaches that conventional crucibles for producing a 300mm single crystal ingot includes a crucible with a melt depth that can be changed by at least 600mm during pulling of an ingot (para. 4-19). Since US’572 teaches a distance D of the vertical center of each exciting coil from the surface level of the silicon melt satisfies 0≤D≤10L where L denotes the depth of the silicon melt when the pulling of the silicon single crystal ingot is started, the process of US’572 using a conventional crucible of US’294 would include a distance D of up to 6000mm, which is within applicants claimed range of 150mm or more.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to select applicants claimed range of the magnetic field positioned at 150 mm or more above the silicon melt interface because US’572 teaches a distance D of the vertical center of each exciting coil from the surface level of the silicon melt satisfies 0≤D≤10L where L denotes the depth of the silicon melt when the pulling of the silicon single crystal ingot is started and the process of US’572 using a conventional crucible of US’294 would include a distance D of up to 6000mm, and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP prima facie case of obviousness exists, see MPEP 2144.05.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ERIN F BERGNER/Examiner, Art Unit 1713